IN THE SUPREME COURT OF THE STATE OF IDAHO

                                        Docket No. 46145

STATE OF IDAHO,                                      )
                                                     )
     Plaintiff-Appellant,                            )        Boise, June 2019 Term
                                                     )
v.                                                   )        Opinion filed: December 20, 2019
                                                     )
KARI JANAE PHIPPS,                                   )        Karel A. Lehrman, Clerk
                                                     )
     Defendant-Respondent.                           )

        Appeal from the District Court of the First Judicial District of the State of Idaho,
        Kootenai County. Richard S. Christensen, District Judge. Clark A. Peterson,
        Magistrate Judge.

        The order of the district court is reversed and the case is remanded.

        Lawrence G. Wasden, Idaho Attorney General, Boise, for Appellant. Kenneth K.
        Jorgensen argued.

        Kootenai County Public Defender’s Office, Coeur d’Alene, for Respondent.
        Tyler R. Naftz argued.

              _______________________________________________

MOELLER, Justice.

        The State appeals from the Kootenai County district court’s reversal of the magistrate
court’s order denying Kari Janae Phipps’s motion to suppress. Phipps asserted below that the
statements she made while detained during a routine parole search of a parolee’s residence, along
with the evidence found as a result of her statements, were inadmissible on Fourth Amendment
grounds. The State brings this appeal seeking to delineate the authority of parole officers to
detain a non-parolee while performing a routine parole search of a parolee’s residence. For the
reasons stated below, we reverse the district court’s decision and hold that the limited detention
of Phipps was reasonable.
                  I.        FACTUAL AND PROCEDURAL BACKGROUND
        On November 18, 2016, Officer Kuebler and Officer Johnson from the Idaho Department
of Correction performed a routine residence check on parolee Terry Wilson. Upon their arrival,


                                                 1
the officers knocked on the apartment door and Wilson answered. As the officers entered, they
noticed Phipps exit from a back bedroom. The officers recognized Phipps from previous visits.
The officers asked Phipps and Wilson to take a seat in the living room while they “cleared the
bedrooms for other persons.” Officer Johnson testified that, although Phipps never asked to leave
at that time, she was not “cleared to leave. . . . [b]ecause of procedure.”
         After ensuring there was no one else in the apartment, Officer Kuebler advised Phipps
and Wilson that a drug dog would be brought in to aid in the search of the residence and asked
whether there was anything in the apartment that they should know about. Phipps confessed to
having a methamphetamine pipe in her backpack, which was on her person. Officer Kuebler
proceeded to conduct a full search of the residence and found two safes containing drugs
underneath a bed in a back bedroom. The officers called backup law enforcement to handle the
drugs. At some point prior to the arrival of backup, the officers ascertained that Phipps had no
outstanding warrants. 1
         Approximately ten to twenty minutes later, Officer Hutchison from the Coeur d’Alene
Police Department arrived. Officer Hutchison talked with Phipps separately in a back bedroom
after he read Phipps her Miranda rights. When asked whether she had a methamphetamine pipe
in her backpack, Phipps confirmed that she did. Officer Hutchison searched Phipps’s backpack
and found the methamphetamine pipe. Consequently, Officer Hutchison issued Phipps a citation
for possession of drug paraphernalia.
         On January 12, 2017, Phipps moved to suppress the methamphetamine pipe and her
statements regarding the pipe. At the suppression hearing, Officer Kuebler was asked why he
detained Phipps, to which he explained, “[w]hen we enter a residence, we require that everybody
stays in the living room until we clear the residence for officer-safety reasons.” Officer Kuebler
further explained,
         [W]e’re entering a residence where people are on felony probation, and the people
         that necessarily hang out there, a lot of times we find felony warrants or other
         drugs so we -- we don’t want to have individuals leaving, coming back --


1
  The officers’ testimony regarding the timeline of events differs in several respects, resulting in a different
recitation of the facts between the magistrate court and the district court. Nevertheless, we adopt the findings of the
magistrate court where, as here, they are supported by substantial and competent evidence. See Pelayo v. Pelayo,
154 Idaho 855, 858, 303 P.3d 214, 217 (2013) (“The Supreme Court reviews the trial court (magistrate) record to
determine whether there is substantial and competent evidence to support the magistrate’s findings of fact and
whether the magistrate’s conclusions of law follow from those findings.” (quoting Bailey v. Bailey, 153 Idaho 526,
529, 284 P.3d 970, 973 (2012))).


                                                          2
         knowing where we’re at in the residence, coming back with intentions to harm an
         officer.
Officer Johnson similarly testified that the detention was “[d]epartment procedure to ensure
officer safety.”
         When asked whether there was any suspicion of wrongdoing prior to the search of the
residence, Officer Kuebler testified that they did not believe the parolee violated any terms or
conditions of his parole; that they did not suspect he had any drugs in his apartment; and that
they did not suspect he was illegally possessing a firearm. As for Phipps, Officer Johnson
testified that he did not believe Phipps was violating any law at the time. The magistrate court
found this to be the case as well: “She didn’t appear to be armed or dangerous. They didn’t see
anything about her person that would justify a Terry stop or search of her person.” Therefore, the
court found that, prior to Phipps’s statement to the parole officers regarding the
methamphetamine pipe, “there [was] no individual probable cause to hold or detain Ms. Phipps.”
Rather, “Ms. Phipps was simply a person merely present during a p[arole search] . . . to check a
residence.”
         After the suppression hearing, the magistrate court orally pronounced its findings of fact
and conclusions of law. After analyzing cases from the U.S. Supreme Court and Ninth Circuit
Court of Appeals, the court concluded that there is no legal difference between a search pursuant
to a search warrant and a search pursuant to a parole waiver; in either case, law enforcement may
detain all individuals found on the premises. Therefore, the court held that when parole officers
are conducting a lawful parole search, they may detain and question all persons present,
regardless of whether they have reasonable suspicion or probable cause, which is what the
officers did in this case. Accordingly, the magistrate court denied Phipps’s motion to suppress. 2
         On March 27, 2017, Phipps entered a conditional guilty plea, reserving the right to appeal
the magistrate court’s denial of her motion to suppress. On May 5, 2017, Phipps appealed the
magistrate court’s denial of her motion to suppress to the district court.
         On appeal, the district court reversed the magistrate court’s denial of Phipps’s motion to
suppress. The court held that parole officers may not detain non-residents found on the premises
during a lawful parole search unless the officers have probable cause or reasonable suspicion.
The court explained that “[i]n the case of a valid search warrant, . . . the probable cause

2
  The magistrate court initially held that officers may detain all persons, but then elaborated that officers may detain
them in order to “determine if this is in fact [their] residence prior to the determination of any criminal activity.”


                                                           3
determination provides a nexus between an individual’s presence at the location and the
suspected criminal activity, rendering detention of individuals present reasonable.” However,
that same nexus “does not exist when law enforcement arrives at a parolee’s residence to
perform a routine search pursuant to standard conditions of parole” and the individuals “are not
parolees nor residents of the home but are merely present at a parolee’s residence when law
enforcement arrives.” Accordingly, the district court held that Phipps was unlawfully seized and
suppressed the evidence of the methamphetamine pipe and the statement regarding the pipe
under the exclusionary rule. The State timely appealed.
                               II.     STANDARD OF REVIEW
        “On appeal of a decision rendered by the district court while acting in its intermediate
appellate capacity, this Court directly reviews the district court’s decision.” State v. Chernobieff,
161 Idaho 537, 539, 387 P.3d 790, 792 (2016) (quoting In re Doe, 147 Idaho 243, 248, 207 P.3d
974, 979 (2009)).
        [T]he Supreme Court reviews the trial court (magistrate) record to determine
        whether there is substantial and competent evidence to support the magistrate’s
        findings of fact and whether the magistrate’s conclusions of law follow from
        those findings. If those findings are so supported and the conclusions follow
        therefrom and if the district court affirmed the magistrate’s decision, we affirm
        the district court’s decision as a matter of procedure.
Pelayo v. Pelayo, 154 Idaho 855, 858, 303 P.3d 214, 217 (2013) (quoting Bailey v. Bailey, 153
Idaho 526, 529, 284 P.3d 970, 973 (2012)). “Thus, this Court does not review the decision of the
magistrate court.” Id. at 859, 303 P.3d at 218. “Rather, we are ‘procedurally bound to affirm or
reverse the decisions of the district court.’ ” Id. (quoting Bailey, 153 Idaho at 529, 284 P.3d at
973).
        “The standard of review of a suppression motion is bifurcated.” State v. Mullins, 164
Idaho 493, 496, 432 P.3d 42, 45 (2018) (quoting State v. Watts, 142 Idaho 230, 232, 127 P.3d
133, 135 (2005)). “When a decision on a motion to suppress is challenged, the Court accepts the
trial court’s findings of fact that are supported by substantial evidence, but freely reviews the
application of constitutional principles to the facts as found.” Id. (quoting State v. McNeely, 162
Idaho 413, 414–15, 398 P.3d 146, 147–48 (2017)).
                                        III.   ANALYSIS
        The State asks this Court to reverse the district court’s decision, which reversed the
magistrate court’s denial of Phipps’s motion to suppress. The State contends that it is reasonable


                                                 4
for officers conducting a parole search of a parolee’s residence to detain third parties on the
premises because the government’s interest in conducting the parole search outweighs the burden
caused to any third parties during the limited detention. The State relies on the U.S. Supreme
Court’s decision in Michigan v. Summers, 452 U.S. 692 (1981) to support its position. Phipps
contends that the government’s interests do not outweigh the detention when the detainee is a
non-resident.
        In assessing the validity of Phipps’s detention, we initially note three undisputed facts
essential to defining the scope of this Court’s analysis. First, there is no dispute concerning the
officers’ authority to enter and search the apartment. The parolee consented to suspicionless
searches of his person and residence as a condition of his parole. Second, Phipps’s initial
detention qualifies as a seizure for purposes of the Fourth Amendment. The State does not
contend otherwise and the record shows that Phipps was not free to leave the residence. Third,
the officers conceded that they did not have reasonable suspicion or probable cause to initially
detain Phipps. Once again, the State does not contend otherwise and the record shows that
neither officer believed Phipps to be armed or dangerous or involved in any wrongdoing.
Therefore, the dispute now before this Court involves only the constitutionality of a suspicionless
detention of a third party during a routine parole search. This is an issue of first impression for
this Court.
        “The Fourth Amendment to the United States Constitution protects ‘[t]he right of the
people to be secure in their persons, houses, papers, and effects, against unreasonable searches
and seizures.’ ” State v. Bishop, 146 Idaho 804, 810, 203 P.3d 1203, 1209 (2009) (quoting U.S.
CONST. amend. IV). “Like the Fourth Amendment, the purpose of Art. I, § 17 [of the Idaho
Constitution] is to protect Idaho citizens’ reasonable expectation of privacy against arbitrary
governmental intrusion.” State v. Albertson, 165 Idaho 126, ___, 443 P.3d 140, 143 (2019)
(quoting State v. Christensen, 131 Idaho 143, 146, 953 P.2d 583, 586 (1998)). Thus, the
reasonable expectation of privacy inherent within the Fourth Amendment has not only been
incorporated under the Due Process Clause of the Fourteenth Amendment to apply to the states,
see Mapp v. Ohio, 367 U.S. 643 (1961), but it has also been recognized within the Idaho
Constitution. 3


3
  Although Phipps argued in her motion to suppress and briefing below that Art. I, § 17 of the Idaho Constitution
affords her greater protection than that provided under the Fourth Amendment to the U.S. Constitution, see State v.


                                                        5
        Generally, in order to be reasonable under the Fourth Amendment, “an official seizure of
the person must be supported by probable cause, even if no formal arrest is made.” Summers,
452 U.S. at 696 (citing Dunaway v. New York, 442 U.S. 200, 204 (1979)). However, the U.S.
Supreme Court has recognized that “some seizures significantly less intrusive than an arrest have
withstood scrutiny under the reasonableness standard embodied in the Fourth Amendment.” Id.
at 697 (citing United States v. Brignoni-Ponce, 422 U.S. 873 (1975); Adams v. Williams, 407
U.S. 143 (1972); Terry v. Ohio, 392 U.S. 1 (1968)). “In these cases the intrusion on the citizen’s
privacy ‘was so much less severe’ than that involved in a traditional arrest that ‘the opposing
interest in crime prevention and detection and in police officer safety’ could support the seizure
as reasonable.” Id. at 697–98 (quoting Dunaway, 442 U.S. at 209).
        Although this case presents an issue of first impression for Idaho, the law in this area has
been developing nationwide over the last four decades. In 1981, the U.S. Supreme Court
recognized that a valid search warrant “implicitly carries with it the limited authority [for law
enforcement officers] to detain the occupants of the premises while a proper search is
conducted.” Summers, 452 U.S. at 705. In Summers, the police had a warrant to search a
residence for narcotics. Once they arrived, they encountered Summers leaving. The police asked
Summers to help them gain access to the residence and detained him while they searched the
premises. After finding narcotics in the basement and determining that Summers owned the
residence, the police arrested him, searched his person, and found an envelope containing heroin.
Summers was subsequently charged with possession of a controlled substance. Summers moved
to suppress the evidence “as the product of an illegal search in violation of the Fourth
Amendment.” Id. at 693–94.
        In Summers, the dispute before the U.S. Supreme Court involved the “constitutionality of
a pre-arrest ‘seizure’ ” that was “unsupported by probable cause.” Id. at 696. As previously
noted, the U.S. Supreme Court has recognized that there are some seizures that, although covered
by the Fourth Amendment, are permitted because they “constitute such limited intrusions on the
personal security of those detained and are justified by such substantial law enforcement interests
that they may be made on less than probable cause.” Id. at 699. In deciding whether the seizure

Thompson, 114 Idaho 746, 751, 760 P.2d 1162, 1167 (1988), Phipps abandoned that issue on appeal. Instead, Phipps
essentially argues that her rights under state law are coextensive with her rights under federal law, citing Summers
and its progeny as authoritative and controlling. Similarly, the district court’s decision below was based solely on
Fourth Amendment considerations. Therefore, because we have not been asked to determine whether the Idaho
Constitution grants additional protections not found in the Fourth Amendment, we will not address that issue.


                                                         6
fell within the general rule or the exception, the Court “examine[d] both the character of the
official intrusion and its justification.” Id. at 700.
         As for the character of the intrusion, the Court observed that it is “[o]f prime
importance . . . that the police had obtained a warrant to search respondent’s house for
contraband.” Id. at 701. “A neutral and detached magistrate had found probable cause to believe
the law was being violated in that house and had authorized a substantial invasion of the privacy
of the persons who resided there.” Id. The Court also noted that the detention “was less intrusive
than the search itself” and “[wa]s not likely to be exploited by the officer or unduly prolonged in
order to gain more information, because the information the officers seek normally will be
obtained through the search and not through the detention.” Id. Further, because the detention
was in the respondent’s own residence, “it could add only minimally to the public stigma
associated with the search itself and would involve neither the inconvenience nor the indignity
associated with a compelled visit to the police station.” Id. at 702.
         As for the justifications of the intrusion, the Court articulated three: (1) “the legitimate
law enforcement interests in preventing flight in the event that incriminating evidence is found”;
(2) “the interest in minimizing the risk of harm to the officers”; and (3) “the orderly completion
of the search” as the detainees’ “self-interest may induce them to open locked doors or locked
containers to avoid the use of force.” Id. at 702–03. Over a strong dissent, the majority held that
“a warrant to search for contraband founded on probable cause implicitly carries with it the
limited authority to detain the occupants of the premises while a proper search is conducted.” Id.
at 705. 4
         In 2005, the U.S. Supreme Court confirmed that Summers created a categorical rule: “An
officer’s authority to detain incident to a search is categorical; it does not depend on the
‘quantum of proof justifying detention or the extent of the intrusion to be imposed by the

4
  Although this Court has not had the opportunity to discuss Summers in any context, the Idaho Court of Appeals has
addressed it several times. See State v. Reynolds, 143 Idaho 911, 155 P.3d 712 (Ct. App. 2007); State v. Pierce, 137
Idaho 296, 47 P.3d 1266 (Ct. App. 2002); State v. Kester, 137 Idaho 643, 51 P.3d 457 (Ct. App. 2002). In Pierce
and Kester, the court was dealing with a search warrant and conducted an ad hoc balancing test to uphold the
legality of the detention. Our holding today not only extends Summers to parole and probation searches, but also
reiterates that an officer’s authority to detain incident to a search is categorical, “it does not depend on the ‘quantum
of proof justifying detention or the extent of the intrusion to be imposed by the seizure.’ ” Muehler, 544 U.S. at 98
(quoting Summers, 452 U.S. at 705 n.19). As for Reynolds, the only case of the three specifically dealing with a
probation search, the court did not reach the question of whether law enforcement officers can constitutionally
detain individuals found on the premises of a lawful probation search because Reynolds was not on the premises
being searched so Summers was inapplicable.




                                                           7
seizure.’ ” Muehler v. Mena, 544 U.S. 93, 98 (2005) (quoting Summers, 452 U.S. at 705 n.19).
“Summers makes clear that when a neutral magistrate has determined police have probable cause
to believe contraband exists, ‘[t]he connection of an occupant to [a] home’ alone ‘justifies a
detention of that occupant.’ ” Id. at 99 n.2 (quoting Summers, 452 U.S. at 703–04). Muehler also
recognized that officers are permitted to ask general questions of detainees as long as the
detention is not “prolonged by the questioning.” Id. at 101. Accordingly, the officers in that case
did not need reasonable suspicion or probable cause “to ask Mena for her name, date and place
of birth, or immigration status.” Id.
       Here, the district court held that Summers only applies to the detention of an occupant
when the search is conducted pursuant to a search warrant. While the court’s ruling is a logical
reading of Summers, it does not take into account more recent decisions that have extended
Summers to circumstances where a search warrant was not issued. See, e.g., Sanchez v. Canales,
574 F.3d 1169, 1175 (9th Cir. 2009) overruled on other grounds by United States v. King, 687
F.3d 1189 (9th Cir. 2012) (parole and probation searches); People v. Rios, 122 Cal. Rptr. 3d 96,
106 (Ct. App. 2011) (probation search); United States v. Enslin, 327 F.3d 788, 796–97 (9th Cir.
2003) (consent search to execute an arrest warrant); Hovington v. State, 616 A.2d 829, 832 (Del.
1992) (arrest warrant).
       Of most significance to this case, is the Ninth Circuit Court of Appeals’ extension of the
Summers rule to permit the limited detention of “the occupants of a home during a parole or
probation compliance search.” Sanchez, 574 F.3d at 1173. In Sanchez, probation officers began
conducting random probation compliance checks on all probationers with prior arrests for
robbery living within the area in response to an increase in robberies. Oscar Sanchez was one of
those probationers. Records indicated that Sanchez was living at his parents’ house. As it turned
out, however, Sanchez was incarcerated in state prison at the time. After the officers arrived,
they made the occupants—Sanchez’s parents, sister, and nephew—wait outside while they
conducted a search of the home for Sanchez. After about an hour of searching, the officers were
unable to locate Sanchez and allowed the family back inside the home. Id. at 1171–72.
       Sanchez’s family filed a suit against the officers under 42 U.S.C. § 1983, claiming that
their detention was unconstitutional. Id. at 1172. The officers moved for summary judgment
based on qualified immunity. Id. The district court denied summary judgment on the
unconstitutional detention claim, reasoning that “Supreme Court and Ninth Circuit case law did



                                                8
not authorize Officers to detain ‘third parties’ on the premises while conducting a probation
compliance search.” Id. The district court held that Muehler was inapplicable “because the
Sanchez home was subject to a warrantless probation compliance search, whereas ‘important to
the analysis in Muehler was the presence of a search warrant.’ ” Id. at 1174.
       On appeal, the Ninth Circuit Court of Appeals reversed the district court, holding that
“officers may constitutionally detain the occupants of a home during a parole or probation
compliance search.” Id. at 1173. The court reasoned that the three justifications set forth in
Muehler—as originally established in Summers—are present in every valid home search,
whether or not the search is supported by a warrant: “[T]he law should always be concerned to
prevent the flight of criminals, ensure officer safety, and facilitate orderly completion of valid
searches—warrant or no warrant.” Id. at 1174. Moreover,
       Given that police officers may search the home of a parolee or probationer
       “without a warrant” and without “run[ning] afoul of the Fourth Amendment” so
       long as “the officers have [probable cause to believe] that they are at the address
       where . . . the parolee . . . resides,” Motley, 432 F.3d at 1079, there is no need to
       be concerned that a neutral magistrate had not approved the reasonableness of the
       compliance search. See generally Samson, 547 U.S. at 848 (“[P]arolees . . . have
       severely diminished expectations of privacy by virtue of their status
       alone.”); Motley, 432 F.3d at 1080 (implying limitations on the “the interest of
       third parties” who are co-occupants of a parolee’s home). Just as in a search
       pursuant to a search warrant, therefore, “it is constitutionally reasonable to require
       [the occupant of a home] to remain while officers of the law execute a valid
       [probation compliance] search.” Summers, 452 U.S. at 704–05.
Id.
       The holding in Sanchez clearly extends Summers to parole and probation searches. We
find there are sound reasons for this “because the character of the additional intrusion caused by
detention is slight and because the justifications for detention are substantial,” notwithstanding
the absence of a search warrant. Muehler, 544 U.S. at 98 (citing Summers, 452 U.S. at 701–05).
As for the character of the intrusion, it is generally the same whether the individual is detained
during the execution of a search warrant or a parole search. That is, the detention is “surely less
intrusive than the search itself,” is “not likely to be exploited . . . because the information the
officers seek normally will be obtained through the search and not through the detention,” and
bears “neither the inconvenience nor the indignity associated with a compelled visit to the police
station.” Summers, 452 U.S. at 701–02.




                                                 9
       Moreover, the governmental interests outlined in Summers apply with the same force to
parole and probation searches as they do with searches pursuant to a search warrant. As
previously noted, there are three overarching law enforcement interests whenever officers legally
search a residence: (1) “preventing flight”; (2) “minimizing the risk of harm to the officers”; and
(3) “the orderly completion of the search.” Id. at 702–03. “[T]he law should always be concerned
to prevent the flight of criminals, ensure officer safety, and facilitate orderly completions of valid
searches—warrant or no warrant.” Sanchez, 574 F.3d at 1174 (citing Muehler, 544 U.S. at 98).
The reasons for this are obvious. First, there is always the possibility that an occupant will take
flight in order to avoid any implication of wrongdoing. “If police officers are concerned about
flight, and have to keep close supervision of occupants who are not restrained, they might rush
the search, causing unnecessary damage to the property or compromising its careful execution.”
Bailey v. United States, 568 U.S. 186, 198 (2013). Therefore, “[a]llowing officers to secure the
scene by detaining those present . . . prevents the search from being impeded by occupants
leaving with the evidence being sought or the means to find it.” Id. Second, officers visiting a
parolee’s home run a substantial risk of harm from unknown individuals leaving and reentering
the home. Finally, if occupants are permitted to wander around the residence, there is the
possibility that they may interfere with the execution of the parole search by “hid[ing] or
destroy[ing] evidence, seek[ing] to distract the officers, or simply get[ting] in the way.” Id. at
197. These risks are present in all residence searches, warrant or no warrant, and the
government’s interests in preventing these risks outweigh the slight intrusion associated with the
detention. Accordingly, we find no meaningful difference between the detention of occupants
present during the execution of a search warrant and the detention of occupants present during a
routine parole or probation search.
       The district court’s decision in this case suggests that the detention should be limited to
identifying new persons arriving and remaining on the premises during the parole search; any
non-residents should then be permitted to leave. We decline to limit Summers in such a way.
Requiring officers to check identification and determine whether each occupant is a resident or
non-resident will be cumbersome, time consuming, distracting, and ultimately lead to prolonging
the period of detention. Given the highly transient nature of many people’s living arrangements,
it would frequently prove impossible to ascertain a person’s current residence from the
information they have on hand. Further, allowing individuals to come and go defeats the



                                                 10
underlying justifications of the Summers rule—i.e., safety and efficiency. These concerns are
present whether the occupant is a resident or not.
         Additionally, as the U.S. Supreme Court acknowledged in Muehler, officers can ask
general questions of Summers detainees as long as the detention is not “prolonged by the
questioning.” 544 U.S. at 101. “[E]ven when officers have no basis for suspecting a particular
individual, they may generally ask questions of that individual; ask to examine the individual’s
identification; and request consent to search his or her luggage.” Id. (internal citations omitted)
(quoting Florida v. Bostick, 501 U.S. 429, 435 (1991)). Accordingly, when an individual is being
lawfully detained during such a search, their rights under the Fourth Amendment are not
infringed by an officer’s questioning, even if unrelated to the detention or the search. Therefore,
we conclude that based on the holdings in Summers, Muehler, and Sanchez, officers have the
categorical authority to detain all occupants of a residence incident to a lawful parole or
probation search and to question them as long as the detention is not prolonged by the
questioning. In holding to the contrary, the district court erred. 5
         The record establishes that the officers in this case were conducting a routine parole
search of a parolee’s residence when they detained Phipps as she was exiting a bedroom. The
officers made Phipps and the parolee sit in the living room as they conducted a search of the
residence. Phipps’s detention was therefore permissible under Summers because she was present
during a lawful parole search of a parolee’s residence. 6 Moreover, the officer’s questioning did
not constitute an independent Fourth Amendment violation. Prior to the full search of the
residence, an officer posed a single question to both Phipps and the parolee, asking whether there
was anything in the apartment that they should know about before they searched. Phipps
immediately responded that she had a methamphetamine pipe in her backpack. There is nothing
in the record to suggest that the officer impermissibly prolonged the search by asking this single




5
  In this case, the district court similarly weighed the justifications outlined in Summers; however, the court looked
to the specific facts of the case rather than to the nature of parole and probation searches in general—i.e., the court
conducted an ad hoc analysis rather than a categorical one. See Muehler, 544 U.S. at 98 (“An officer’s authority to
detain incident to a search is categorical.”).
6
  This case is distinguishable from our recent opinion in State v. Maxim, No. 45950, 2019 WL 6519992, at *1 (Idaho
Dec. 4, 2019), where we declined to condone a warrantless entry and search of a home on the basis that law
enforcement later discovered the owner of the home was on probation and had waived his Fourth Amendment
rights.


                                                         11
question prior to commencing the full search. Therefore, based on Summers and its progeny, we
hold that the limited detention of Phipps was reasonable under the Fourth Amendment. 7
                                          IV.      CONCLUSION
        For the reasons discussed above, the district court erred in reversing the magistrate
court’s order denying Phipps’s motion to suppress. Accordingly, we reverse the district court’s
order. This matter is remanded to the district court with instructions to reinstate the magistrate
court’s order and remand the case to the magistrate court for further proceedings consistent with
this opinion.


        Chief Justice BURDICK, and Justices BRODY, BEVAN and STEGNER CONCUR.




7
  This case is distinguishable from our recent opinion in State v. Maxim, No. 45950, 2019 WL 6519992, at *1 (Idaho
Dec. 4, 2019), where we declined to condone a warrantless entry and search of a home on the basis that law
enforcement later discovered the owner of the home was on probation and had waived his Fourth Amendment
rights.


                                                       12